Title: To Benjamin Franklin from Esprit-Antoine Gibelin, 7 February 1785
From: Gibelin, Esprit-Antoine
To: Franklin, Benjamin


				
					Augustin Dupré began making sketches for a Benjamin Franklin medal in 1783. The obverse was straightforward: it would show Franklin in profile, with his undressed hair falling about his shoulders. One preliminary sketch ringed the portrait with a legend identifying him as minister plenipotentiary of the United States of America. The final version, struck in 1784 and pictured on the facing page,


reads BENJ. FRANKLIN NATUS BOSTON. XVII JAN. MDCCVI. The reverse of the medal was more problematic. Dupré made numerous studies ranging from Minerva standing beside a broken column and pointing to a temple on top of a mountain; to a youthful winged Genius in various attitudes, holding various objects, and in various relationships to a temple; to a gigantic, muscular, mature Hercules, naked except for a loincloth, grasping a club in one hand and either pointing to or grasping a lightning bolt with the other hand, and crushing underfoot (in one rendition) a prostrate figure clutching his crown and holding a sword, or (in the other rendition), two figures, the one just mentioned and another clutching a sack of money. In the end, Dupre engraved the winged Genius standing upright in a thunderstorm, drapery blowing, with one outstretched arm gesturing toward a bolt of lightning heading for the lightning rod atop the temple, and the other arm pointing to the scepter and crown lying on the ground. The legend was Turgot’s famous Latin epigram, translated as He stole lightning from the heavens and the sceptre from tyrants. The exergue states that Dupré engraved and dedicated the medal in 1784.
					Although these sketches have survived, dated 1783 and 1784, no documentation about the manufacture or presentation of the medal has. The only known contemporary reference is in the letter published here, where Gibelin mentions having seen the medal, shown to him by Dupré. We may yet find evidence of who, if not Dupré himself, sponsored the tribute, and how it was received. Years later, when

sending what was probably an example of this medal to Jane Mecom, Franklin wrote only that it had been made by “a private Friend.”
				
				
					
						Monsieur
						a Paris Ce 7 fevrier 1785.
					
					La médaille des Etats unis de l’amerique que vous avez fait frapper l’année derniere, fut modelée Sur le dessein que je composai a la priere de Mr. Brongniart.
					Cet avantage, d’avoir donné une forme pittoresque a votre Superbe idée, ne me procura point alors l’honneur d’être connu de vous; mais j’ai osé me flatter qu’a ce titre je pourrois espérer quelque part a votre protection et a vos bontés.
					Elles me Seront d’un grand Secours dans le projet que j’ai forme de rassembler les desseins de toutes les médailles frappées a l’occasion de la derniere guerre, de les faire graver et de joindre a la description, le precis historique des faits qui y ont donne lieu; ouvrage qui ne peut manquer d’etre acceuilli, par la grandeur du Sujet, parce qu’il mettra en même temps Sous les yeux et les belles actions des hommes célébres et la noble récompense qu’ils en ont eue, enfin parcequ’il reunira plusieurs idées dont quelques unes Sont Sublimes, Sur une époque a jamais remarquable; notamment l’idée majestueuse de cette grande arcade fendue et brisée, dont un pilier posoit Sur l’angletterre l’autre Sur l’amerique; et l’heureuse allégorie d’hercule enfant qui étouffe les deux Serpens.
					J’ai connoissance
					1° de la medaille de l’arcade brisée
					2° du général Wasington Son profil d’un coté, et au revers le bonnet de la liberté
					3° de Celle que j’ai dessinée, d’hercule enfant.
					
					4° de la prise de Stoni-point a Mr. de fleuri
					5° de la médaille de provence a Mr. Le bailli de Suffren que j’ai dessinee et dirigée
					6° de celle que la Compagnie des indes hollandoise vient de lui envoyer.
					M. Dupré le graveur m’en a montré une avec l’inscription eripuit cœlo fulmen &c.
					J’en ai composé moi même quelques autres que je ferois entrer dans la collection comme projettées Seulement.
					Sur la réputation de votre bienfaisance et de la protection que vous accordez aux belles-lettres et aux beaux arts, je n’ai point hésité de m’adresser a vous, Monsieur, comme a la Seule personne qui, m’eclairant de Ses lumieres pourra m’indiquer le mieux les médailles que je ne connois point et me faciliter les moyens de mettre en execution un projet que je crois Si intéréssant, que je n’ose le Communiquer, de crainte qu’on ne me l’enléve.
					Je vous Supplie, Monsieur, de vouloir bien me marquer le jour et l’heure ou je pourrai avoir L’honneur de vous voir et de vous parler sur cette affaire.
					Je Suis avec un profond Respect, Monsieur, Votre trés humble et tres obeissant Serviteur
					
						Gibelinpeintre d’histoirerûe montmartre prés la rûe des vieux augustins N° 52
					
				
			